 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                     1:18-cv-00825-GSA-PC
12                  Plaintiff,              ORDER DENYING REQUEST TO VACATE
                                            ORDER REQUIRING PLAINTIFF TO PAY THE
13          vs.                             FILING FEE FOR THIS ACTION
                                            (ECF No. 18.)
14    J. ALEJO, et al.,
15                Defendants.

16

17

18

19          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.      Plaintiff filed the
21   Complaint commencing this action on June 18, 2018. (ECF No. 1.)
22          On February 28, 2019, a settlement conference was held before the Honorable Stanley
23   A. Boone and this case was settled. (ECF No. 16.) On March 1, 2019, Plaintiff filed a notice
24   of voluntary dismissal of this case under Rule 41 of the Federal Rules of Civil Procedure.
25   (ECF No. 16.) The filing of a notice of voluntary dismissal under Rule 41 automatically
26   terminates the action as to the defendants who are the subjects of the notice. Concha v.
27   London, 62 F.3d 1493, 1506 (9th Cir. 1995). On March 6, 2019, the case was closed. (ECF
28   No. 17.)

                                                  1
 1          Plaintiff now requests relief from payment of the filing fee for this action. Plaintiff
 2   argues that the court should vacate its order directing payment of the filing fee by the California
 3   Department of Corrections and Rehabilitation (CDCR) because the court did not screen the
 4   Complaint and no defendants were served.
 5          Plaintiff=s argument is unpersuasive. Plaintiff was notified by the court’s order of July
 6   5, 2018, that he would be obligated to pay the filing fee in full. (ECF No. 7.) Moreover,
 7   Plaintiff signed and dated his application to proceed in forma pauperis filed on June 18, 2018,
 8   which clearly states directly above Plaintiff=s signature, “I hereby authorize the agency having
 9   custody of me to collect from my trust account and forward to the Clerk of the United States
10   District Court payments in accordance with 28 U.S.C. section 1915(b)(2).” (ECF No. 2.)
11   Plaintiff is not excused from paying the filing fee simply because his case was dismissed. The
12   filing fee is collected as payment for filing the case, and Plaintiff’s case was filed on June 18,
13   2018. (ECF No. 1.) Therefore, Plaintiff’s request shall be denied.
14          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the court to vacate
15   its order directing payment of the filing fee for this case, filed on March 29, 2019, is DENIED.
16
     IT IS SO ORDERED.
17

18      Dated:     April 1, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                     2
